Citation Nr: 0935378	
Decision Date: 09/21/09    Archive Date: 10/02/09

DOCKET NO.  06-32 570	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Providence, 
Rhode Island


THE ISSUE

Entitlement to an effective date prior to March 23, 2006 for 
grant of service connection for follicular lymphoma. 


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

J. Murray, Associate Counsel




INTRODUCTION

The Veteran served on active duty in the United States Army 
from October 1965 to August 1967. 

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a May 2006 rating decision of the 
Department of Veterans Affairs (VA) Regional Office in 
Providence, Rhode Island (RO).  In that rating decision, the 
RO granted service connection for follicular lymphoma, rated 
100 percent disabling effective from March 23, 2006.  The 
Veteran has appealed the assigned effect date. 


FINDINGS OF FACT

1.  The RO received the Veteran's claim for service 
connection for follicular lymphoma on March 29, 2006. 

2.  The medical evidence of record shows that the onset of 
the Veteran's follicular lymphoma was in May 2000, well 
before the period one year prior to the date of the receipt 
of the claim. 


CONCLUSION OF LAW

The criteria for an effective date of March 29, 2005, for the 
grant of service connection for follicular lymphoma have been 
met.  38 U.S.C.A. §§ 5107, 5110(a) (West 2002); 38 C.F.R. 
§§ 3.1, 3.102, 3.114, 3.400 (2008).




REASONS AND BASES FOR FINDINGS AND CONCLUSION

VA's Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), codified 
in part at 38 U.S.C.A. §§ 5103, 5103A, and implemented at 38 
C.F.R. § 3.159, amended VA's duties to notify and assist a 
claimant in developing the information and evidence necessary 
to substantiate a claim.

Under 38 U.S.C.A. § 5103, VA must notify the claimant of any 
information or evidence not of record that is necessary to 
substantiate the claim, as well as what parts of that 
information or evidence VA will seek to provide, and what 
parts VA expects the claimant to provide.  38 C.F.R. § 
3.159(b) (2008).  VA must provide such notice to a claimant 
prior to an initial unfavorable decision on a claim for VA 
benefits by the agency of original jurisdiction (AOJ), even 
if the adjudication occurred prior to the enactment of the 
VCAA.  See Pelegrini v. Principi, 18 Vet. App. 112, 119-120 
(2004).  Furthermore, the VCAA requirements of 38 U.S.C.A.   
§ 5103(a) and 38 C.F.R. § 3.159(b) apply to all elements of a 
claim for service connection, so that VA must specifically 
provide notice that a disability rating and an effective date 
will be assigned if service connection is awarded. 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006); aff'd 
sub nom. Hartman v. Nicholson, 483 F.3d 1311 (2007).

The Board notes that in the current appeal, the Veteran's 
claim arose from the Veteran's disagreement with the 
effective date of the award of service connection for 
follicular lymphoma.  The United States Court of Appeals for 
the Federal Circuit (Federal Circuit) has held that once 
service connection is granted the claim is substantiated, 
additional notice is not required, and any defect in the 
notice is not prejudicial.  Hartman, 483 F.3d at 1311.   

VA also has a duty to assist the Veteran in the development 
of the claim includes assisting the Veteran in the 
procurement of service treatment records and pertinent 
treatment records and providing an examination when 
necessary.  38 U.S.C.A.        § 5103A; 38 C.F.R. § 3.159.

VA made reasonable efforts to assist the Veteran in obtaining 
evidence necessary to substantiate his claim. 38 U.S.C.A. § 
5103A (West 2002).  The information and evidence associated 
with the claims file consist of the Veteran's service medical 
records, VA and private medical treatment records, and 
reports from VA examination.  The Veteran has not identified 
any outstanding records for VA to obtain that were relevant 
to the claim and not on file. 

For the foregoing reasons, the Board therefore finds that VA 
has satisfied its duty to notify and the duty to assist 
pursuant to the VCAA.  See 38 U.S.C.A. §§ 5102 and 5103 (West 
2002 & Supp. 2007); 38 C.F.R. §§ 3.159(b), 20.1102 (2008); 
Pelegrini, supra; Quartuccio, supra; Dingess, supra. 

Any error in the sequence of events or content of the notice 
is not shown to have any effect on the case or to cause 
injury to the claimant.  Thus, any such error is harmless and 
does not prohibit consideration of this matter on the merits.  
See Bernard v. Brown, 4 Vet. App. 384 (1993); Dingess, supra; 
see also ATD Corp. v. Lydall, Inc., 159 F.3d 534, 549 (Fed. 
Cir. 1998).

Earlier Effective Date 

Currently, the assigned effective date of service connection 
for the Veteran's follicular lymphoma is March 23, 2006, the 
date the Veteran was clinically diagnosed with the condition.  
The Veteran claims that an earlier effective date is 
warranted.  In particular, he contends that an effective date 
in May 2000 is appropriate because it coincides with the 
onset of his disability.  The Board agrees, but only to the 
extent, that an effective date is warranted to one year prior 
to the date the claim was received. 

Under the applicable criteria, the effective date for a grant 
of direct service connection will be the day following 
separation from active service, or the date entitlement arose 
if a claim is received within one year after separation from 
service.  Otherwise, the effective date is the date of 
receipt of claim or date entitlement arose, whichever is 
later.  38 U.S.C.A. 5110(a); 38 C.F.R. § 3.400(b). Unless 
specifically provided, the effective date will be assigned on 
the basis of the facts as found.  38 C.F.R. § 3.400(a).

The date of receipt of a claim is the date on which a claim, 
information, or evidence is received by VA.  38 C.F.R. § 
3.1(r).  A claim is a formal or informal communication in 
writing requesting a determination of entitlement or 
evidencing a belief in entitlement, to a benefit.  38 C.F.R. 
§§ 3.1(p); 3.155.

If the claim is received within one year after separation 
from service, however, the effective date of an award of 
disability compensation shall be the day following separation 
from active service.  38 U.S.C.A. § 5110(b)(1); 38 C.F.R. § 
3.400(b)(2)(i).  This is not the case here.

In the case, where the award of service connection is based 
upon liberalizing laws and VA issues, the provisions of 38 
C.F.R. § 3.114 are applicable.  38 C.F.R. § 3.400(p).  The 
Agent Orange Act of 1991, Pub. L. No. 102-4, § 2, 105 Stat. 
11, 12 (Feb. 6, 1991), gave the Secretary the authority to 
add to the list of diseases subject to service connection on 
a presumptive basis. That list is set forth at 38 C.F.R. § 
3.309(e) (2008).  Non-Hodgkin's lymphoma was added to the 
list, effective February 3, 1994.  See 59 Fed. Reg. 5106 
(Feb. 3, 1994).  The addition of non-Hodgkin's lymphoma was a 
"liberalizing VA issue" for purposes of 38 C.F.R. § 3.114(a) 
(2008).

Where compensation is awarded pursuant to a liberalizing law 
or VA issue, the effective date of such award shall be fixed 
in accordance with the facts found, but shall not be earlier 
than the effective date of the act or administrative issue.  
If a claim is reviewed more than one year after the effective 
date of the liberalizing law or VA issue, benefits may be 
authorized for a period of one year prior to the date of 
receipt of the request for review.  38 U.S.C.A. § 5110(g); 38 
C.F.R. §§ 3.114, 3.400(p).

A review of the record shows that the RO received the 
Veteran's claim for service connection for follicular 
lymphoma on March 29, 2006.  
The medical evidence of record prior to the date the claim 
was received shows that on May 12, 2000 the Veteran sought 
treatment from Dr. G. Monchik for a left pectoral mass that 
had been discovered after a sports trauma incident.  See May 
2000 medical correspondence from Dr. Monchik to Dr. J.S. 
Schachne.  Dr. Monchik noted that a subsequent CAT scan 
report demonstrated what appeared to be a hemorrhage into the 
pectoralis major muscle, on the left side, with axillary 
adenopathy.  Dr. Monchik noted that although it was unlikely, 
he could not rule out the possibility that the axillary nodes 
were unrelated to the trauma. 

The next medical evidence of record shows that on March 13, 
2006 the Veteran sought treatment for complaints of bumps and 
swelling of his neck.  Physical examination revealed that he 
had multiple, irregular, hard and fixed nobules.  The Veteran 
was informed that a biopsy would be need.   

On March 23, 2006, the Veteran underwent an excision biopsy 
of a lymph node that revealed follicular lymphoma.  

Private medical records received after March 23, 2006, reveal 
that the onset of the Veteran's lymphoma was shown in the May 
2000 CAT scan report.  It was noted that the CAT scan showed 
an axillary lymph node up to 2 cm in size.  The examiner 
opined that, although at the time such a diagnosis may have 
been reactionary, in retrospect, it appeared the lymphoma 
dated back to at least May of 2000.  See June 2006 treatment 
record from Dana-Farber Cancer Institute. 

Additionally, in a September 2006 correspondence from Dr. 
Shparber, he noted that in reviewing the Veteran's treatment 
records, the 2000 CAT scan images showed axillary lymph nodes 
that probably represented the beginning of his lymphoma.  Dr. 
Shparbar opined that the Veteran's disability had an onset of 
2000, if not earlier. 

The Veteran asserts that an earlier effective date is 
warranted for the grant of service connection for follicular 
lymphoma.  He argues that he should be entitled to payments 
for prior to the date his claim was received.  Specifically, 
he contends that the medical evidence shows that the onset of 
his condition was in May 2000, which is supported by medical 
interpretations of the May 2000 CAT scan images.  

As shown by the record, the medical evidence supports the 
finding that the Veteran's follicular lymphoma had an onset 
of May 2000, even though he was not treated for or diagnosed 
with non-Hodgkin's lymphoma until March 23, 2006.   While the 
medical evidence dates the Veteran's disability back to May 
2000, the provisions of 38 C.F.R. § 3.114 only provides that 
benefits may be authorized for a period of one year prior to 
the date of receipt of the claim.  Id.  Thus, March 29, 2005 
is the earliest date that the Veteran's entitlement to 
benefits for follicular lymphoma can arise.  Accordingly, 
upon consideration of 38 C.F.R. § 3.114, entitlement to an 
effective date of March 29, 2005 is warranted.

In sum, the Veteran's claim was received on March 29, 2006, 
and the medical evidence shows the onset of follicular 
lymphoma in May 2000.  Since the Veteran's condition is 
determined to have existed prior to the date his claim was 
received, then under the provisions of 38 C.F.R. § 3.114 an 
effective date in the period one year prior to date of 
receipt of the claim is warrant.  The earliest possible 
effective date that the benefit is entitled to is March 29, 
2005.  The Board concludes, accordingly, that pursuant to 38 
C.F.R. § 3.114, the proper effective date is March 29, 2005, 
the date that is within the period one year prior to the date 
of receipt of the claim. 


ORDER

An effective date of March 29, 2005 for a grant of service 
connection for follicular lymphoma is granted.



____________________________________________
CHERYL L. MASON
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


